United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 3, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41233
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARLOS GARNICA ACOSTA, also known as Carlos Acosta Garnica,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:03-CR-76-ALL
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     After his motion to suppress cocaine found in his pickup

truck was denied, Carlos Garnica Acosta (Acosta) entered a

conditional guilty plea of possessing about 25 kilograms of

cocaine with intent to distribute.   Acosta now appeals the denial

of his motion to suppress.   We AFFIRM.

     Acosta contends that the district court erred by denying his

motion to suppress because Texas Department of Public Safety

Trooper Anthony Ray Mata unconstitutionally extended the duration


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41233
                                -2-

of Acosta’s detention for a traffic stop beyond the time

necessary to effectuate the purpose of the stop.   Acosta contends

that this violated his rights under Terry v. Ohio, 392 U.S. 1

(1968), which applies to traffic stops.   See United States v.

Valadez, 267 F.3d 395, 397-98 (5th Cir. 2001).   Acosta also

contends that there was no factual basis for a reasonable

suspicion of his criminal activity that justified his extended

detention.

     Acosta’s contentions lack merit because questions of the

type asked him by Trooper Mata, concerning his travel plans and

criminal history, are permissible in connection with a traffic

stop.   See United States v. Brigham, 382 F.3d 500, 508 (5th Cir.

500, 508 (5th Cir. 2004) (en banc).

     Moreover, the questioning of Acosta occurred during the time

necessary for Trooper Mata to effectuate the purpose of the stop,

which was to issue Acosta a warning for an expired inspection

sticker.   Both Trooper Mata’s testimony and a videotape clearly

show that, after pulling Acosta over, Mata spent the remaining

time, up until Acosta voluntarily consented to a search, in

preparing the written warning.   Because the questioning occurred

as Mata was preparing the warning, it did not result in an

unconstitutionally extended detention.    See Brigham, 392 F.3d

at 507.

     Acosta’s second contention, that his consent was not an

independent act of free will sufficient to purge the taint of the
                          No. 04-41233
                               -3-

asserted Fourth Amendment violation, necessarily depends on a

finding of a constitutional violation in his detention.   However,

because no Fourth Amendment violation occurred, the court does

not need to address this claim.   See United States v. Jones,

234 F.3d 234 (5th Cir. 2000).

     AFFIRMED.